DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 02/02/2021. The examiner acknowledges the amendments to claims 1-2, 4, 8, 13-14, and 16-17. Claims 18-19 are new. Claims 1-19 are subject to examination hereinbelow.  

Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive.
On pg 6 of their Remarks, Applicant asserts that claim 13 does not invoke USC 112(f). Examiner respectfully disagrees.
Claim 13 positively recites the functional language “provide visual or audible prompts,” which modifies the physical “means” of “the system of claim 1,” which comprises several structures such as an inlet channel, a plurality of measurement chambers, a temperature sensor, a plurality of valves, and a control unit. However, none of these structures are inherently configurable to “provide visual or audible prompts.” Therefore, one of ordinary skill in the art must look to Applicant’s specification to see if there is an embodiment of the system comprising sufficient structure to perform the claimed function of “provide visual or audible prompts,” such as “the monitor” on [pg 8, para 7] of their originally filed specification.

“Substantially equal” is a term of degree, however Applicant does not define the term of degree in their specification, nor would one of ordinary skill in the art inherently know the amount of deviation “substantially” allows from “equal.”
On pg 7 of their Remarks, Applicant asserts the USC 112(b) rejection of claim 14 for the antecedent basis issue for “the measurement chamber" in pg 4, ln 3 of their Claims has been fixed. Examiner respectfully disagrees.
There is insufficient antecedent basis for this limitation in the claim, because it is unclear which measurement chamber of “each measurement chamber of the plurality of valves” that “the measurement chamber” is referring to.
In response to applicant's argument on pg 8-9 and 14 of their Remarks that the references fail to show certain features of applicant’s invention of claims 1 and 14, it is noted that the features upon which applicant relies (i.e., portions are predetermined by volume) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, US 20040039295 A1 to Olbrich, et al. (cited in previous Office Action, hereinafter Olbrich) teaches at [0039] that volume can be used to determine airflow, so predetermining gas to be passed based on airflow comprises predetermining the volume of gas passed into the plurality of chambers.

As explained above, “substantially equal” is a term of degree, however Applicant does not define the term of degree in their specification, nor would one of ordinary skill in the art inherently know the amount of deviation “substantially” allows from “equal.” Although Applicant’s specification at [pg 3, para 1] identifies an issue with many temperature measurement devices is the thermal capacity of exhaled gas is relatively low and that many temperature measurement devices will not reach thermal equilibrium with the gas temperature, Applicant does not disclose in their originally filed that their disclosed measurement chambers have a thermal mass substantially equal to that of exhaled gas as a solution to this issue, nor do they give any examples materials that can have a thermal mass substantially equal to that of exhaled gas, nor do they define the term of degree “substantially equal.” In view of these factors, “a thermal mass substantially equal to that of the exhaled gas” can be interpreted to be any thermal mass, including the thermal mass of the material the device of Olbrich is constructed of.
Applicant’s arguments, see pg 9, with respect to the rejection(s) of claim(s) 2 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20130030316 A1 to Popov, et al. (hereinafter Popov, cited in previous Office Action).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “further configured to provide visual or audible prompts” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 18 introduces new matter pertaining to “the control unit operates the plurality of valves to pass… to one or more of the first measurement chamber… in a particular sequence.”
Claim 19 introduces new matter pertaining to “the predetermined set of thermal characteristics is determined based at least in part on a characteristic of the exhaled gas.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially equal" in claim 8 is a relative term which renders the claim indefinite.  The term "substantially equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In order to further prosecution, “thermal mass substantially equal to that of the exhaled gas” will be interpreted as equivalent to any thermal mass.
Claim 14 recites the limitation "the measurement chamber" in pg 4, ln 3.  There is insufficient antecedent basis for this limitation in the claim, because it is unclear which 
Claims 15-17 are rejected for depending on and failing to further clarify the indefinite subject matter of claim 14.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “sequence” in claim 18 is used by the claim to mean passing exhaled gas in a particular order to at least one (“one or more”) chamber, while the accepted meaning is organizing at least two or more events (such as passing exhaled gas in a particular order to at least two or more chambers). The term is indefinite because the specification does not clearly redefine the term. In order to further prosecution, this limitation will be interpreted as equivalent to a control unit being configured to pass exhaled gas to at least one measurement chamber.
Claim 19 is indefinite because it is unclear how the predetermined set of thermal characteristics is determined, or what structures if any perform the “determin[ing].” In order to further prosecution, claim 19 will be interpreted as generic to any set of thermal characteristics.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 12-14, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040039295 A1 to Olbrich, et al. (cited in previous Office Action, hereinafter Olbrich).
Regarding claim 1, Olbrich anticipates a system for measuring exhaled respiratory gas temperature during a single exhalation [0040], the system comprising:
an inlet channel (20) for receiving a stream of exhaled respiratory gas [0039] (Fig 1);
a plurality of measurement chambers (30 and 32) [0037] (Fig 2), each measurement chamber having a predetermined set of thermal characteristics ([0029, 0037], physical objects such as housing (14), which chambers (30 and 32) are formed from, can be made out of several materials such as medically acceptable plastic, metal, polymers, or ceramic that inherently have a set of thermal characteristics, such as surface temperature);
a temperature sensor (42 and 44) located within each measurement chamber adapted for measuring the temperature of exhaled respiratory gas in that measurement chamber [0049] (Fig 1);
a plurality of valves (gates 38 and 40) [0036] (Fig 1), each valve of the plurality of valves between the inlet channel and a different one of the plurality of measurement chambers [0036] (Fig 1); and


Regarding claim 3, Olbrich anticipates the system of claim 1 further comprising a flow measurement device (34 and 36) [0037] (Fig 1).

Regarding claim 4, Olbrich anticipates all the limitations of claim 3 wherein the control unit (microprocessor) is configured to monitor the flow measurement device (34 and 36) and calculate a volume of gas inhaled [0039, 0043] and, during exhalation, to operate the valves in order to initiate passage of predetermined portion(s) of the volume of the exhaled gas to respective measurement chamber(s) ([0045], microprocessor can operate gates 38 and 40 to pass a portion of exhaled respiratory gas predetermined by the rate of airflow, the dimensions of the measurement chambers, and/or the exhalation capacity of the patient blowing into the device).

Regarding claim 5, Olbrich teaches all the limitations of claim 3 wherein the flow measurement device (34 and 36) is a pressure measurement sensor [0039].

Regarding claim 6, Olbrich teaches all the limitations of claim 1, wherein the temperature sensors (42 and 44) are thermocouples [0049].

Regarding claim 7, Olbrich teaches all the limitations of claim 1, wherein the temperature sensors (42 and 44) are thermistors [0049].

Regarding claim 8, Olbrich teaches all the limitations of claim 1, wherein the measurement chambers are constructed of a material with a thermal mass substantially equal to that of the exhaled gas ([0029], housing (14), which chambers (30 and 32) are formed from, can be made out of several materials that can have a thermal mass substantially equal to that of the exhaled gas, such as medically acceptable plastic, metal, polymers, or ceramic).

Regarding claim 12, Olbrich teaches all the limitations of claim 1, wherein the system further comprises an electronic processor (digital processor (156)) for processing electronic signals from the temperature sensors (152) [0065-0067] (Fig 7) and a display for displaying signals from the processor [0061].

Regarding claim 13, Olbrich teaches all the limitations of claim 1, further configured to provide visual or audible prompts to a patient to instruct them to inhale and exhale at appropriate times, and to repeat the process ([0061], device is configured with an LCD screen or speaker signaler configured to perform the intended use of instructing the patient to inhale and exhale at appropriate times, and to repeat the process such as by instructing them to “please restart” and “blow harder”).


an inlet channel (20) receiving a stream of exhaled respiratory gas [0039] (Fig 1);
operating a plurality of valves (gates 38 and 40) [0037] (Fig 1), each of the plurality of valves positioned between the inlet channel and a respective separate measurement chamber (30 and 32) of a predetermined set of thermal characteristics ([0029, 0037], physical objects such as housing (14), which chambers (30 and 32) are formed from, can be made out of several materials made out of materials such as medically acceptable plastic, metal, polymers, or ceramic that inherently have a set of thermal characteristics, such as surface temperature), each measurement chamber of the plurality of valves having a temperature sensor (42 and 44)  adapted for measuring the temperature of exhaled respiratory gas in the measurement chamber [0049] (Fig 1), to pass predetermined portion(s) of the exhaled respiratory gas during a single exhalation of breath to respective measurement chamber(s) ([0045], a microprocessor can operate gates 38 and 40 to pass a portion of exhaled respiratory gas predetermined by the rate of airflow, the dimensions of the measurement chambers, and/or the exhalation capacity of the patient blowing into the device).

Regarding claim 16, Olbrich teaches all the limitations of claim 14, further comprising:
Detecting a start of an exhalation operation ([0045], microprocessor begins checking a detected airflow after a user begins blowing or exhaling);
Operating a plurality of valves (38 and 40) to steer gas through each measuring chamber (30 and 32) of a predetermined set of thermal characteristics to isolate predetermined portion(s) of the exhaled gas to the respective measurement chamber ([0045], microprocessor can operate 
recording an output of temperature sensors (42 and 44) located within the measurement chambers [0049] (Fig 1).

Regarding claim 17, Olbrich teaches all the limitations of claim 14, further comprising measuring a total volume of inhaled gas [0004, 0018, 0039], measuring a cumulative volume of exhaled gas [0004, 0018, 0039] and operating the valves (gates 38 and 40) to pass predetermined fractions of the total volume of respiratory gas in an exhalation into separate measuring chambers ([0043], if the microprocessor predetermines the airflow through a particular airflow tube is insufficient by checking against a pre-programmed range of airflow rate, then it can close the gate to that tube and the remaining predetermined fraction of the total volume of exhaled gas can be separated into another airflow tube).

Regarding claim 19, Olbrich teaches all the limitations of claim 1, the predetermined set of thermal characteristics comprises one or more of a thermal mass, a thermal capacity, a thermal conductivity, or a thermal resistance, and wherein the predetermined set of thermal characteristics is determined based at least in part on a characteristic of the exhaled gas ([0029], housing (14), which chambers (30 and 32) are formed from, can be made out of several materials that can have a thermal mass substantially equal to that of the exhaled gas, such as medically acceptable plastic, metal, polymers, or ceramic).

s 2, 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Olbrich in view of US 20130030316 A1 to Popov, et al. (hereinafter Popov, cited by Applicant).
Regarding claim 2, Olbrich teaches a system for measuring exhaled respiratory gas temperature during a single exhalation [0040], the system comprising:
an inlet channel (20) for receiving a stream of exhaled respiratory gas [0039];
a plurality of measurement chambers (30 and 32) [0037] (Fig 2);
a temperature sensor (42 and 44) located within more than one measurement chamber adapted for measuring the temperature of exhaled respiratory gas in that measurement chamber [0049] (Fig 1);
a plurality of valves (gates 38 and 40), each valve of the plurality of valves positioned in a flow path between the inlet channel and a different one of the plurality of measurement chambers [0036] (Fig 1); and
a control unit (microprocessor) configured to operate the plurality of valves to pass two or more predetermined portion(s) of the exhaled respiratory gas corresponding to separate airway sections during a single exhalation of breath to respective measurement chamber(s) of the plurality of measurement chambers ([0045], microprocessor can operate gates 38 and 40 to pass a portion of exhaled respiratory gas predetermined by the rate of airflow, the dimensions of the measurement chambers, and/or the exhalation capacity of the patient blowing into the device).
However, Olbrich does not teach each measurement chamber having the same predetermined set of thermal characteristics.
Popov teaches a chamber (32) with thermal characteristics that thermally insulate it from external atmospheric conditions [0039, 0070] (Fig 2).


Regarding claim 9, Olbrich teaches all the limitations of claim 1, however Olbrich does not teach the valves are pneumatically operated.
Popov teaches valves (102) that are pneumatically operated ([0077-0079, 0084], balloons in balloon valve (102)) (Fig 6).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Olbrich to have the valves pneumatically operated, because Olbrich teaches the means for directing airflow can take multiple forms besides gates, without explicitly giving a pneumatic example [0036]. Popov teaches a specific means for directing airflow can specifically comprise pneumatically inflatable balloons in balloon valve (102) [0077-0079, 0084] and doing so may improve precision over traditional electro-mechanical valves [0084]. So it would have been obvious to one of ordinary skill to modify Olbrich to direct airflow using the pneumatically inflatable balloons of Popov, because doing so would have the predictable result of directing airflow using the specific means of pneumatically inflatable balloons to improve precision.


Popov teaches valves that comprise an inflatable membrane (inflatable balloon) within the inlet of each measurement chamber (110) [0077-0079, 0084] (Fig 6).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Olbrich to have the valves comprise an inflatable membrane within the inlet of each measurement chamber because Olbrich teaches the means for directing airflow can take multiple forms besides gates, without explicitly giving an inflatable example [0036]. Popov teaches a specific means for directing airflow can specifically comprise pneumatically inflatable balloons in balloon valve (102) [0077-0079, 0084] and doing so may improve precision over traditional electro-mechanical valves [0084]. So it would have been obvious to one of ordinary skill to modify Olbrich to direct airflow using the pneumatically inflatable membrane balloons of Popov, because doing so would have the predictable result of directing airflow using the specific means of pneumatically inflatable balloons to improve precision.

Regarding claim 11, Olbrich teaches all the limitations of claim 1, however Olbrich the control unit and valves are arranged so that one or more portions of the exhaled gas are discharged without measurement.
Popov teaches a control unit (clock (28)) and valves (doors 24 and 26) are arranged so that one or more portions of the exhaled gas are discharged without measurement [0070, 0074-0075] (Fig 3).


Regarding claim 15, Olbrich teaches all the limitations of claim 14.
However, Olbrich does not teach the predetermined set of thermal characteristics is the same for all the chambers, and wherein each of the plurality of valves pass two or more predetermined portion(s) of the exhaled respiratory gas corresponding to separate airway sections during a single exhalation of breath to respective measurement chamber(s).
Popov teaches a chamber (32) with thermal characteristics that thermally insulate it from external atmospheric conditions [0039, 0070] (Fig 2), and wherein each of the plurality of valves pass two or more predetermined portion(s) of the exhaled respiratory gas corresponding to separate airway sections (A and B) during a single exhalation of breath through respective shutters (24 and 26) ([0073-0075] and (Fig 2-5) of Popov, shutters of Popov are placeholders for the chambers in this analogy because Olbrich comprises similar structures (gates 38 and 40) for directing airflow into its chambers (30 and 32) ([0037] of Olbrich)).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Olbrich’s chambers (30 and 32) to all have the same thermal characteristics as the thermoinsulated chamber (32) of Popov, because doing so would thermally insulate all the chambers from external atmospheric conditions, as recognized by Popov [0039].
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 20050177056 A1 to Giron, et al. (mentioned as pertinent in previous Office Action, hereinafter Giron) [0076].
Regarding claim 18, Olbrich teaches all the limitations of claim 1.
However, Olbrich does not teach the plurality of measurement chambers comprise a first measurement chamber connected to a first location along a length of the inlet channel, a second measurement chamber connected to a second location along the length of the inlet channel different from the first location, and a third measurement chamber connected to a third location along the length of the inlet channel different from the first location and the second location, wherein the control unit operates the plurality of valves to pass the predetermined portions of the exhaled respiratory gas to one or more of the first measurement chamber, the second measurement chamber, or the third measurement chamber in a particular sequence.
Giron teaches a plurality of measurement chambers (24) comprise a first measurement chamber (shown as “1” in Fig 1) connected to a first location along a length of the inlet channel (shown connecting sample chambers 24 in Fig 1) [0074], a second measurement chamber 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Olbrich to have the plurality of measurement chambers comprise a first measurement chamber connected to a first location along a length of the inlet channel, a second measurement chamber connected to a second location along the length of the inlet channel different from the first location, and a third measurement chamber connected to a third location along the length of the inlet channel different from the first location and the second location, wherein the control unit operates the plurality of valves to pass the predetermined portions of the exhaled respiratory gas to one or more of the first measurement chamber, the second measurement chamber, or the third measurement chamber in a particular sequence based on the teachings of Giron, because doing so would enable the device to separately collect breath samples from separate breaths, as recognized by Giron [0074].

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791